— In a medical malpractice action, the plaintiffs appeal from an order of the Supreme Court, Kings County (Pino, J.), dated October 10, 1985, which denied their motion to vacate an order of the same court, dated September 4, 1985, which, inter alia, upon their default in appearing, denied their prior motion to vacate a default judgment dated June 22, 1984, which dismissed their action.
Ordered that the order is affirmed, with costs, for reasons stated by Justice Pino at Special Term. We note, additionally, that the plaintiffs have failed to provide the requisite medical affidavit (see, Warner v Kudler, 101 AD2d 886). Thompson, J. P., Bracken, Rubin and Spatt, JJ., concur.